Order, Supreme Court, New York County (Herman Cahn, J.), entered July 11, 2002, after a nonjury trial, in an action to recover a real estate brokerage commission, directing entry of judgment in favor of defendants and against plaintiff dismissing the complaint, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the trial court’s findings that the transaction that plaintiff attempted to bring about was abandoned; that the transaction subsequently concluded by defendant landlord with the new tenant was fundamentally different; that plaintiff did not play a significant role in the subsequent transaction and was not a procuring cause thereof; and that plaintiff therefore is not entitled to a commission even though the landlord and new tenant were introduced as a result of its efforts (see Cushman & Wakefield v 214 E. 49th St. Corp., 218 AD2d 464, 467-468 [1996], lv denied 88 NY2d 816 [1996]). We have considered and rejected plaintiffs other claims, including that the subsequent transaction was part of a fraudulent scheme to deprive it of a commission. Concur—Buckley, P.J., Mazzarelli, Saxe, Sullivan and Rosenberger, JJ.